IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00118-CR

TODD ROWLAND PHILLIPPI,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 34713CR


                          MEMORANDUM OPINION


       Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in this appeal, and Appellant personally signed the

motion. The motion is granted, and the appeal is dismissed.

       Appellant and the State have also filed a joint motion to issue the mandate

immediately so that all conditions of a plea bargain can be completed as soon as

possible.   The joint motion is granted, and the Clerk of the Court shall issue our

mandate on the date that this opinion is issued.
                                           REX D. DAVIS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed May 25, 2011
Do not publish
[CR25]




Phillippi v. State                                        Page 2